Citation Nr: 0215033	
Decision Date: 10/25/02    Archive Date: 11/01/02	

DOCKET NO.  02-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for paranoid schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1968 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
VARO in Chicago.  The veteran's service-connected paranoid 
schizophrenia is his sole service-connected disability.  


FINDINGS OF FACT

1.  The veteran's paranoid schizophrenia, his sole service-
connected disability, is productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

2.  The veteran has completed high school. He last worked on 
a full-time basis in the field of security in 1998.  

3.  The veteran is in receipt of Social Security disability 
benefits based on his psychiatric impairment.  

4.  The veteran's service-connected paranoid schizophrenia 
effectively precludes substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation, but 
not more, for paranoid schizophrenia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1-4.10, 4.130, Diagnostic Code 9203 (2001).  

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides new statutory 
requirements regarding notice to a veteran and his 
representative and specifies VA's duty to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the veteran 
was provided with a letter explaining the provisions of the 
VCAA in August 2001.  He was accorded a social and industrial 
survey by VA and he gave testimony at a video conference 
hearing with the undersigned in August 2002.  The February 
2002 statement of the case provided to him and his 
representative specifically satisfy the requirement at 
§ 5103(a) of the new statute in that it notifies the veteran 
and his representative of evidence necessary to substantiate 
his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2002) has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his claim have been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's 
psychiatric disability according to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claim and that there are 
no outstanding pertinent records which the RO has not 
obtained or attempted to obtain.  

The Board further notes that the VA rating examination 
accorded the veteran in August 2001 includes a history of the 
claimed disability.  The examination report specifically 
notes that the claims file was reviewed by the examiner.  
Additional medical evidence is of record and the Board finds 
that no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated under the 
VCAA.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,269 (August 29, 2001).  Therefore, 
the veteran is not prejudiced by the Board's application of 
these regulations in the first instance.  The Board concludes 
that VA has satisfied the requirements of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384, (1993) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

A disability rating of 50 percent has been in effect for 
paranoid schizophrenia since July 1, 1977.  

The veteran's application for increased compensation based on 
unemployability was received in February 2001.  He stated 
that he last worked in 1998 in a security office.  He 
indicated he had worked about 24 hours a week for the 
security company from August 1997 to May 1998.  He claimed he 
had lost three months' work during that timeframe because of 
illness.  He indicated he had a high school education.  

Submitted with the application was a copy of a September 2000 
decision by the Social Security Administration granting 
disability benefits to the veteran based on his psychiatric 
disability.  It was noted the veteran had a high school 
education and had worked in the past as a security guard.  It 
was indicated the veteran had not engaged in substantially 
gainful activity at any time since the onset date of May 
1998.  Reference was made to the veteran having symptoms such 
as crying spells, difficulty concentrating, chronic insomnia, 
an irregular appetite, and occasional suicidal ideation.  He 
also reported regular flashbacks of experiences in Vietnam 
and occasionally heard voices and had sporadic fears someone 
was following him.  He had been hospitalized several times 
for psychiatric symptomatology and had never been able to 
work for very long because of his symptomatology.  He took 
Desipramine, but continued to be symptomatic.  

Reference was made to a January 2000 examination by a 
psychiatrist who gave diagnoses of PTSD and a personality 
disorder.  Notation was made of significantly impaired 
judgment, difficulty concentrating, mild to moderate memory 
impairment, moderate deficits in ability to abstract, and 
some signs suggestive of a marginal thought disorder.  

In August 2000 the veteran underwent psychological testing 
and the examiner found he was markedly limited in many areas, 
including in his ability to complete a normal workday and 
work week without interruptions from psychologically based 
symptoms, and to perform at a consistent pace without an 
unreasonable number and length of rest periods and in his 
ability to interact appropriately with the public, 
co-workers, and supervisors.  

Of record is a July 2001 request for employment information 
in which the veteran's employer stated that he last worked 
for the company in May 1998 doing security/manual work.  It 
was not indicated whether any concessions were made to the 
veteran by reason of age or disability.  

Associated with the record is a social and industrial survey 
accomplished in August 2001.  The veteran was described as 
pleasant and cooperative.  Appearance was neat and clean.  
However, affect was flat and he seemed guarded and detached.  
The veteran stated he had been receiving treatment at the VA 
West Side Medical Center since November 1991 on a monthly 
basis for supportive therapy and medication.  He stated he 
was taking 3 milligrams of Resperidol on a daily basis and 
this helped him sleep.   He added that he occasionally heard 
voices.  He was not currently suicidal or homicidal, but had 
had these feelings in the past and was aware of the need to 
control his anger.  

As for industrial adjustment, the veteran indicated he had 
not been able to hold gainful employment for any sustained 
period of time since discharge from service.  He stated that 
when he returned home from service he resumed his former job 
at a bakery.  However, within a short time he was snapping at 
people at work.  He was short-tempered and irritable and had 
difficulty getting along with co-workers.  He was fired when 
he engaged in a fist fight with a fellow employee.  He had 
one other period of employment from August 1997 to May 1998 
as a security guard, but he was terminated because of 
"adjustment problems."  

The veteran and his wife had been married for about 30 years 
and had two grown children.  He stated that occasionally he 
went to church, but he claimed he spent most of his time in 
his basement bedroom reading or occasionally going to the 
poolroom.  He felt he was not emotionally or socially well 
adjusted and felt most comfortable being alone.  

The social worker stated that the veteran's level of 
functioning indicated he was coping with a severe psychiatric 
condition with marked social and occupational dysfunction.  
It was stated throughout his adult lifetime he had had the 
negative symptoms of schizophrenia, including restriction in 
emotional expression (flattened affect), inability for 
constructively rewarding social interaction (social 
isolation), and inability to pursue goal-directed and 
sustained activities (employment).  

The veteran was accorded a rating examination for his 
psychiatric symptomatology by VA in August 2001.  The claims 
folder was reviewed by the examiner.  On mental status 
examination the veteran was described as casually dressed.  
He was pleasant.  Speech was spontaneous.  He was properly 
oriented.  Judgment seemed intact.  The examiner found that 
the veteran had a thought disorder, delusions, 
hallucinations, and a depressed mood.  The Axis I diagnosis 
was a schizophrenic disorder.  The current Global Assessment 
of Functioning (GAF) score was 55 to 65.  The examiner stated 
that the history given by the veteran indicated that he had 
had employment and "he is, therefore, employable."  

Of record is an April 2002 communication from the veteran's 
long-term treating psychiatrist at VA.  She stated the 
veteran had been under her care since November 1991 for 
paranoid schizophrenia and PTSD.  She reported the veteran 
had chronic reexperiencing of traumatic experiences.  He had 
weekly nightmares as well as intrusive thoughts and 
flashbacks on a daily basis.  She stated that he suffered 
extreme physiologic and psychological distress when exposed 
to reminders of trauma such as war movies, VA, other 
veterans, and loud noises.  The veteran had severe avoidance 
behavior of his trauma.  He also found it hard to get 
emotionally close to others and often felt as if he had no 
feelings.  

The veteran continued to have persistent symptoms of 
increased arousal.  These included insomnia, irritability, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  Additionally, she reported the veteran 
constantly had auditory hallucinations that interfered in his 
life.  She reported that since returning from Vietnam, the 
veteran had many fewer friends, had survivor guilt, and 
rarely enjoyed things he used to enjoy and had a difficult 
time maintaining employment.  It was indicated the last time 
he was employed was in 1982, with a brief period of 
employment in 1997 and 1998.  

The psychiatrist stated the veteran's psychiatric symptoms 
had caused severe impairment in social, personal, and job 
functioning.  She reported he was not able to tolerate or 
regularly go to a normal working environment.  She stated he 
had been unable to maintain close personal relationships and 
was essentially separated from his wife in that he lived 
apart in the basement.  His last GAF score was 45.  In her 
opinion, the veteran had severe PTSD and schizophrenia, and 
"because of this, is unemployable."  Of record are reports of 
periodic outpatient visits with the psychiatrist.  

The veteran and his representative gave testimony regarding 
the impact of the psychiatric symptomatology on his ability 
to function at a video conference hearing with the 
undersigned in August 2002.  

Legal Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's paranoid schizophrenia is rated under 
Diagnostic Code 9203.  38 C.F.R. § 4.130, Diagnostic Code 
9203.  Under that code, a 50 percent evaluation is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
a GAF score of 51 to 60 represents moderate symptoms, with 
moderate difficulty in social and occupational functioning.  
However, a GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2001).  

Based on the foregoing, the Board finds that a review of the 
evidence shows that the veteran has been receiving ongoing 
treatment for psychiatric symptoms for a number of years.  He 
has been found to be socially isolated, with persistent 
symptoms of increased arousal, insomnia, irritability, 
difficulty concentrating, hypervigilance, exaggerated startle 
response, and auditory hallucinations.  His long-term 
treating psychiatrist has described his impairment as severe 
in degree and she has given him a GAF score of 45, indicating 
the presence of serious impairment in social and occupational 
functioning.  In view of the severity of his symptoms and the 
findings associated with his service-connected psychiatric 
disorder, it is the Board's judgment that the veteran's 
symptomatology most nearly approximates the criteria for a 
70 percent evaluation.  

However, in order to merit the maximum evaluation of 100 
percent, it must be shown that the psychiatric disorder 
results in total social and occupational impairment.  The 
medical evidence of record has shown the veteran to be 
oriented.  Further, he has been described as casually dressed 
and as having intact judgment.  The medical findings do not 
show total occupational and social impairment.  Accordingly, 
a schedular rating in excess of 70 percent is not warranted.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the veteran to follow 
a substantially occupation.  See 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991).  

Total disability ratings are authorized for a disability or 
combination of disabilities for which the VA's rating 
schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  See 
38 C.F.R. § 3.340.  When the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there was 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In this case, service connection is in effect for 
paranoid schizophrenia, now rated at 70 percent disabling.  
Accordingly, the veteran's service-connected disability meets 
the percentage requirements of 38 C.F.R. § 4.16(a).  

In this regard, the record shows that the veteran has had 
difficulty with employment ever since separation from 
service.  As previously discussed, he has severe social and 
occupational impairment resulting from such symptoms as 
insomnia, irritability, difficulty concentrating, 
hypervigilance, exaggerated startle response, auditory 
hallucinations, and difficulty with memory.  A VA physician 
opined that the veteran was employable at the time of 
examination in August 2001.  However, this was apparently 
based on the veteran's history reflecting that he had 
employment.  The record as a whole shows that the veteran's 
employment record has been spotty at best and there is no 
indication the veteran has been employed in any capacity 
since 1998.  The record reflects that he has been awarded 
Social Security disability benefits based on impairment 
attributable to his psychiatric symptomatology.  Further, his 
long-time treating psychiatrist has given him a GAF score of 
45 and expressed her opinion that he has severe social and 
occupational impairment and as a result is unable to hold a 
job.  Based on the evidence, then, it is the Board's judgment 
that the service-connected psychiatric disorder prevents the 
veteran from obtaining and maintaining substantially gainful 
employment.  The Board finds therefore that the criteria for 
a total disability rating based on individual unemployability 
are met.  


ORDER

A disability rating of 70 percent, but not more, for the 
veteran's paranoid schizophrenia is granted, subject to the 
law and regulations pertaining to the payment of monetary 
benefits.  

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
law and regulations pertaining to the payment of monetary 
benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

